DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

             The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

            Claims 1 – 13 are allowed.

            The following is a statement of reasons for the indication of allowable subject matter: 
           Re independent claims 1, 7 and 12 – 13, the prior art of record, specifically Fujimura et al (US 2012/0314824) teaches of “a reception device (Fig.1) comprising: an interference cancellation circuitry (#9, Fig.1) to receive signal with a first signal and to output a first interference-cancelled signal (output to #12, Fig.1) by cancelling the interference signal from the received signal (Fig.1); and an interference-power estimation circuitry (#8, Fig.1) to calculate signal power by subtracting second average power of a first signal, from first average power of a second signal (#88, Fig.1).”

           However, none of the cited prior art alone or in combination provides the motivation to teach: “an interference cancellation circuitry to extract a symbol from a received signal with a first signal inserted in a time direction of a data symbol, the first signal being a signal with a value of amplitude smaller than that of the data symbol and the symbol being a signal during an interval corresponding to the first signal, to perform a signal interpolation process to reproduce an interference signal during an interval corresponding to the data symbol, and to output a first interference-cancelled signal obtained by extracting the data symbol from a signal obtained by cancelling the interference signal from the received signal; and an interference-power estimation circuitry to estimate desired signal power by subtracting second average power of a symbol of a first signal, extracted from the received signal, from first average power of a data symbol extracted from the received signal, to estimate first noise power included in the first interference-cancelled signal by subtracting the desired signal power from third average power of a data symbol of the first interference-cancelled signal, to estimate second noise power included in the received signal from the first noise power, and to estimate interference power by subtracting the second noise power from the second average power.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633